Title: From George Washington to Nathanael Greene, 16 November 1781
From: Washington, George
To: Greene, Nathanael


                  
                     Dear Sir
                     Mount Vernon 16th Novemr 1781
                  
                  I wrote you so fully & freely by Lieut. Colo. Lee, who left me about the 29th ulto, that I have at this Time but little else to say, than to acknowledge the Rect of your Letter of the 25th ulto, which came to hand two Days ago, and by which I am surprized to find that you have received nothing from me later than the 28th of Septemr.
                  Since my last, the American Troops destined to the Northward, except the 2d N. York Regt, who march with the prisoners by Land, have all embarked, with their Stores, & are I fancy by this Time arrived at the Head of Elk.  Those under the Command of Majr Genl St Clair, who are ordered to join your Army, began their March on the 5th and I hope are well advanced.  The french fleet left the Bay, as I am informed, about the 6th or 7th and from the last Accounts I have been able to obtain of the British, who were last seen standg Southerly on the No. Carolina Coast, there is but a possible Chance of the two fleets meeting.  Ld Cornwallis, with the British Officers going to N. York & Europe, fell down the River York on the 4th.  The Prisoners who are to remain in the Country are all marched to Winchester & Fort Frederick, except such Sick as remain too bad to remove—of these there are still a considerable Number.
                  I am thus far myself on my Way to the Northward.  I shall remain but a few Days here, & shall proceed to Philadelphia, where I shall attempt to stimulate Congress to the best Improvement of our late success, by taking the most vigorous & effectual Measures to be ready for an early & decisive Campaign the next Year.  My greatest Fear is, that Congress viewing this Stroke in too important a point of Light, may think Our Work too nearly closed, & will fall into a State of Languor & Relaxation, to prevent this Error I shall employ every Means in my Power—and if unhappily we sink into that fatal mistake, no part of the Blame shall be mine.
                  Whatever may be the Winter politics of European Courts, it is clearly my Opinion, that our Grand Object, is to be prepared in every point for War, not that we wish its Continuance, but that we may be in the best Situation to meet every Event.
                  I am anxious to know whether the British fleet hope a Reinforcement at Charlestown; before this arrives, you will be informed from my last that a Chain of Expresses will be established from Philadelphia to So. Carolina, by which means I hope to have a more frequent Communication of Intelligence than has hitherto been experienced with your Army.  With very great Regard & Esteem I am Dear Sir, Your most Obedient and most humble Servant
                  
                     Go: Washington
                  
               